Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Breon Lee Mayo appeals the district court’s order denying his motion for a sentence reduction under 18 U.S.C. § 3582(c) (2006). We have reviewed the record and agree with the district court’s conclusion that Mayo was not eligible for a sentence reduction because he was found responsible for more than 4.5 kilograms of crack cocaine. Accordingly, we affirm the district court’s order. United States v. Mayo, No. 2:06-cr-00116-JBF-FBS-l (E.D. Va. filed Dec. 1, 2009 & entered Dec. 2, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.